Citation Nr: 9930892	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-01 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.29 based on hospitalization during December 1995 
and January 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to May 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied the claim.

The veteran provided testimony at a personal hearing held 
before the RO in October 1996, a transcript of which is of 
record.

It is noted that the veteran had also perfected a timely 
appeal on the issue of entitlement to a total rating based 
upon individual unemployability.  However, the veteran 
withdrew this claim by a statement received in June 1995.  
See 38 C.F.R. § 20.204 (1999).


FINDINGS OF FACT

1.  VA examination in September 1974 resulted in a diagnosis 
of anxiety neurosis with depressive features; service-
connected was established for anxiety neurosis by a rating 
dated in December 1974.

2.  The veteran was admitted to a VA hospital on December 1, 
1995, for depression with symptoms of loss of interest, easy 
agitation, difficulty concentrating, poor appetite, 
difficulty sleeping, lack of enjoyment, and feeling somewhat 
worthless.

3.  In a communication dated December 29, 1995, the Chief of 
Medical Administration Service at the VA hospital certified 
that the veteran was hospitalized for 21 consecutive days for 
treatment or observation of "neurosis."

4.  The symptoms for which the veteran was hospitalized 
during December 1995 and January 1996 cannot be clearly 
disassociated from his service-connected anxiety neurosis.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a temporary total rating for 
hospitalization from December 1995 to January 1996 have been 
met.  38 C.F.R. §§ 3.102, 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection was granted for anxiety 
neurosis by a December 1974 rating decision.  The evidence on 
file at that time indicated that this disorder was due to 
anxiety with depressive features which the veteran 
experienced because of his service-connected disabilities.  A 
10 percent rating was assigned under Diagnostic Code 9400, 
effective April 19, 1974.

In December 1995, the RO received the veteran's claim of 
entitlement to a temporary total rating based on the need for 
hospitalization as well as the certification of 21 days 
consecutive hospitalization for treatment of "neurosis" 
from the VA hospital.  The veteran indicated that he had been 
admitted to the VA Medical Center (VAMC) in Sheridan, 
Wyoming, earlier that same month, and that he was still an 
inpatient at the facility.

VA medical records from the Sheridan VAMC were subsequently 
obtained which showed hospitalization from September 24 to 
27, 1995; October 12 to 17, 1995; October 27 to November 2, 
1995; December 1 to 12, 1995; and December 13, 1995, to 
January 26, 1996.  

The VA hospital summary from December 1 to 12, 1995, shows 
that on admission, the veteran complained of being depressed.  
Upon admission, examination revealed that he was depressed 
with symptoms of loss of interest, easy agitation, difficulty 
concentrating, poor appetite, difficulty sleeping, lack of 
enjoyment, and feeling somewhat worthless.  Diagnoses from 
this hospitalization included bipolar disorder, depressed.  
On December 12, 1995, the veteran was transferred to the 
Sheridan County Memorial Hospital due to complaints of chest 
pain.  He was readmitted to the Sheridan VAMC on December 13, 
1995, and remained until January 26, 1996.  The hospital 
summary from this period includes a diagnosis of bipolar 
disorder, depressed.

In a June 1996 rating decision, the RO denied a temporary 
total rating for hospital treatment in excess of 21 days.  
The RO noted that the veteran's hospitalization from December 
1, 1995, to January 26, 1996, was for bipolar disorder, and 
not his service-connected anxiety neurosis.  It was noted 
that the veteran's depression was attributed to the bipolar 
disorder.  In the absence of evidence which showed treatment 
for the anxiety neurosis, entitlement to a temporary total 
rating was denied.

The veteran appealed the June 1996 rating decision to the 
Board.

At his October 1996 personal hearing, the veteran testified 
that he sought hospitalization because of the anxiety he 
experienced over his heart and hip problems.  Further, he 
testified that his physician recommended the hospitalization.  
The veteran described the treatment he received during this 
hospitalization, including the medications he was prescribed.  
Additionally, the veteran indicated that he believed his 
hospitalization was primarily for treatment of his service-
connected anxiety neurosis.

In an April 1999 statement, the veteran's representative 
contended that part of the symptomatology exhibited by the 
veteran fell under the criteria for anxiety neurosis.

In an October 1999 statement, it was contended that whether 
the diagnosis was for bipolar disorder or anxiety neurosis, a 
generic term, a temporary total rating was warranted.  It was 
also noted that bipolar was classified as a mood disorder, 
along with major depression and mood episodes.  Additionally, 
the representative requested, in the alternative, that the 
Board remand the case to ascertain whether the diagnosed 
disorder was part and parcel of an anxiety neurosis.


Legal Criteria.  A total disability rating (100 percent) will 
be assigned without regard to other provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. 
§ 4.29.


Analysis.  Initially, the Board notes that the veteran's 
periods of hospitalization in September, October, and 
November 1995 were not in excess of 21 days.  Thus, the 
provisions of 38 C.F.R. § 4.29 are not applicable to these 
prior periods of hospitalization.  The Board further notes 
that the veteran was hospitalized for a period in excess of 
21 days during December 1995 and January 1996.

In the instant case, the Board is of the opinion that the 
symptoms for which the veteran was hospitalized from December 
1995 to January 1996 may not be clearly disassociated from 
his service-connected anxiety neurosis.  The veteran's 
service-connected anxiety neurosis included depressive 
features.  The veteran's admission was principally because of 
depressive symptoms.  The discharge diagnosis of bipolar 
disorder, depressed, clearly supports the determination of 
the RO that the depression for which the veteran sought 
treatment was a manifestation of an underlying bipolar 
disorder rather than anxiety and depression regarding the 
veteran's service-connected physical disabilities.  However, 
the veteran has provided competent testimony concerning the 
symptoms for which he sought treatment, and the origins of 
such symptoms.

In Gilbert v. Derwinski, 1 Vet.App. 49 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  In 
view of the benefit of the doubt doctrine and the veteran's 
testimony regarding his symptoms, the Board is of the opinion 
that the symptoms for which the veteran was hospitalized 
cannot be clearly disassociated from his service-connected 
anxiety neurosis.  Resolving reasonable doubt in favor of the 
veteran, the Board finds that he is entitled to a total 
temporary rating under 38 C.F.R. § 4.29 based on 
hospitalization during December 1995 and January 1996.


ORDER

Entitlement to a temporary total disability rating under 38 
C.F.R. § 4.29 based on hospitalization during December 1995 
and January 1996 is granted, subject to the laws and 
regulations applicable to the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

